Citation Nr: 0012220	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Restoration of death pension benefits paid to the deceased 
beneficiary on an accrued benefits basis.



INTRODUCTION

The veteran served on active duty during World War II and the 
Korean Conflict and was receiving disability pension benefits 
at the time of his death on August 10, 1996.  The deceased 
beneficiary was a former common-law spouse of the veteran and 
she died on April [redacted], 1998.  The appellant is this case 
is the daughter of the deceased beneficiary.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision issued in October 1998 by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the appellant's claim 
seeking entitlement to restoration of death pension benefits 
paid to the deceased beneficiary on an accrued benefits 
basis.


REMAND

In view of the arguments/contentions raised on appeal, the 
Board will remand this case to the RO for further development 
and adjudication.

The appellant does not allege that she is the child of the 
veteran and is entitled to benefits based on such a 
relationship; rather, she alleges that as the daughter of the 
deceased beneficiary of the veteran, she paid for her final 
illness and burial expenses and therefore, is entitled to 
reimbursement of those expenses via any due and unpaid 
accrued benefits that her mother was entitled to at the date 
of her death.

Under laws administered by VA to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death (accrued 
benefits), and due and unpaid for a period not to exceed two 
years, shall, upon the death of such individual be paid as 
follows: (1) Upon the death of a person receiving an 
apportioned share of benefits payable to a veteran, all or 
any part of such benefits to the veteran or to any other 
dependent or dependents of the veteran, as may be determined 
by VA; (2) Upon the death of a veteran, to the living person 
first listed below: (A) The veteran's spouse; (B) The 
veteran's children (in equal shares); (C) The veteran's 
dependent parents (in equal shares); (3) Upon the death of 
the surviving spouse or remarried surviving spouse, to the 
children of the deceased veteran; (4) Upon the death of a 
child, to the surviving children of the veteran who are 
entitled to death compensation, dependency and indemnity 
compensation, or death pension; and (5) In all other cases, 
only so much of the accrued benefits may be paid as may be 
necessary to reimburse the person who bore the expenses of 
last sickness and burial.  38 U.S.C.A. § 5121(a) (West 1991); 
38 C.F.R. § 3.1000 (1999).

The record on appeal reflects that the deceased beneficiary, 
the appellant's mother, was awarded death pension benefits in 
August 1997 based on the veteran's military service and her 
status as his common-law wife.  An administrative decision 
issued by the RO in July 1997 concluded that she had a 
"deemed valid" marriage to the veteran under 38 C.F.R. 
§ 3.52.  However, in January 1998, the RO terminated her 
death pension benefits effective September 1, 1996, based on 
information obtained from the Social Security Administration 
(SSA) indicating that she was not the veteran's legal spouse 
at the time of his death in August 1996; specifically, the 
SSA informed the RO that she had not terminated a previous 
common-law union to another man who, as the record now 
discloses, is the appellant's father.  See Substantive 
Appeal, VA Form 9, dated December 17, 1998.  In response to 
this decision, the RO received a notice of disagreement in 
March 1998 from the beneficiary challenging the termination 
of her death pension benefits, see Statement in Support of 
Claim, VA Form 21-4138, dated March 2, 1998; unfortunately, 
before further action could be taken to develop the appeal, 
the RO received word from the appellant that she had died on 
April [redacted], 1998.

Thereafter, the appellant filed a Statement in Support of 
Claim in September 1998 which timely initiated an accrued 
claim for the benefits claimed by the deceased beneficiary - 
entitlement to restoration of death pension benefits formerly 
paid to the deceased beneficiary based on a deemed valid 
marriage to the deceased veteran.  See Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998) (U. S. Court of Appeals for the 
Federal Circuit held that in order to be entitled to accrued 
benefits, the beneficiary in question must either have had a 
claim pending at the time of death for such benefits or else 
be entitled to them under an existing rating or decision).  
As noted, the appellant claims that she bore her mother's 
last sickness and burial expenses and therefore, she believes 
she is entitled to reimbursement of those expenses on an 
accrued basis under the above-cited subparagraph (5) of 38 
U.S.C.A. § 5121(a).

In its decision of the October 1998, the RO denied the 
appellant's claim for accrued benefits on the grounds that 
her mother (the deceased beneficiary) and father had provided 
statements to the SSA in June 1994 verifying that they were 
married in common-law so that she could draw benefits from 
SSA off of his account.  In addition, the RO based its 
decision on information from the SSA disclosing that the 
appellant's mother had been collecting SSA benefits in the 
amount of $45 a month off of her father's account as late as 
February 1998, and information disclosing that the only wife 
of her father according to SSA's records was her mother.  
Also, the RO based its decision on SSA award letters the 
appellant submitted which revealed that her mother's sister 
had been her representative payee of her father's SSA 
account.  However, other than the information submitted 
directly by the appellant, it appears that the RO relied on 
computer-generated matching data forms obtained from the SSA 
and a few telephone contacts with SSA personnel to adjudicate 
this claim.
Under the above-cited circumstances, additional development 
is necessary to obtain relevant documents from the SSA 
pertaining to the deceased beneficiary.  The Board is not 
implying that the computer matching information the RO 
obtained from the SSA was incorrect or misinterpreted, but 
these forms, which are cryptic in nature to anyone other than 
an expert claims examiner or SSA official, are not the "best 
evidence" that the Board may rely upon to render an 
appellate-level decision.  The U. S. Court of Appeals for 
Veterans Claims has admonished the Board in similar 
circumstances where it attempted to rely on these computer 
matching forms to decide an appeal.  It therefore appears 
that the appellant's application for benefits is incomplete 
because VA is on notice of the existence of government 
records relevant to the issue under consideration.  See 38 
U.S.C.A. § 5103(a) (West 1991) and Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (per curiam).

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing claim pertains to relevant evidence 
which may exist or could be obtained).  Further development 
of this claim is therefore necessary under 38 U.S.C.A. § 5106 
which provides VA the legal authority to obtain information 
from other Federal agencies for purposes of determining 
eligibility for or amount of benefits, or verifying other 
information with respect thereto.

Further, the Board will direct the RO to contact the 
appellant for the purpose of requesting that she provide 
verifying information regarding the expenses she claims to 
have paid for her mother's last sickness and burial, and to 
obtain an opinion from its Regional Counsel addressing the 
legal matters raised, namely, the validity of the deceased 
beneficiary's marriage under Alabama law to the veteran.

Accordingly, this case is REMANDED to the RO for following 
development:
1.  The RO should contact the appellant 
and request that she submit copies of all 
medical and funeral bills, receipts, 
canceled checks, etc., to verify that she 
paid for her mother's last sickness and 
funeral expenses.  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should contact the SSA and 
request copies of all administrative 
records associated with benefits paid to 
the deceased beneficiary during her 
lifetime, to include any corroborating 
documents pertaining to statements she 
and the appellant's father allegedly 
submitted to SSA in June 1994 indicating 
that they had had a common-law marriage.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

3.  Upon completion of the development 
matters cited above, the RO should obtain 
an opinion from the Regional Counsel 
addressing the validity of the 
beneficiary's common-law marriage to the 
veteran vis-à-vis her prior common-law 
marriage to the appellant's father.  The 
opinion should include a thorough 
discussion of the applicable state laws 
and relevant judicial precedents with 
regard to this issue.  This opinion 
should be based on a thorough and careful 
review of all the evidence contained in 
the claims folder.  A complete rationale 
for any opinion expressed must be 
provided.  The report generated as a 
result of this request should thereafter 
be associated with the claims folder.

4.  Thereafter, the RO should 
readjudicate the claim on appeal.  The RO 
is directed to carefully examine all the 
evidence of record in light of the 
appellant's arguments and contentions 
expressed in her substantive appeal of 
December 1998.  The RO should also 
carefully examine her arguments for the 
purpose of addressing all other potential 
bases of entitlement to the benefits 
sought.  The readjudication of the claim 
must be based on all the evidence of 
record, including any additional 
evidence/argument obtained by the RO 
pursuant to this remand.  A complete and 
detailed explanation for all findings and 
conclusions reached should be clearly set 
forth on readjudication.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

